IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11133
                         Summary Calendar



DARRIS D. TEEL,

                                         Plaintiff-Appellant,

versus

ERNEST VALENCIA, Correctional Officer III;
AUDRA ALSABROOK, Correctional Officer III;
KEVIN BURKMON, Correctional Officer III;
JAMES HOLLOWAY, Lieutenant; RONALD DIGBY,
Sergeant; CHARLES C. KEETON; NFN BURNS, JR.,
WARDEN; MICHAEL CHUMLEY; CHRISTOPHER BURNS;
J. WILLIAMS, Correctional Officer III;
DANIEL E. MOORE; MARSHALL P. PHILLIPS;
R. GARLETT, Correctional Officer III; S. BOND,
Correctional Officer III; NFN UNKNOWN,
Defendants 15-18, Correctional Officer III’s;
M. NOBLE, Physician’s Assistant; B. VEGA, Nurse;
NFN EDWARDS, Nurse; NFN UNKNOWN, Nurse’s Aid;
NFN WILKINS, Physical Therapist; NFN UNKNOWN,
Regional Grievance Coordinator, Texas Department
of Criminal Justice, Institutional Division,


                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:98-CV-116-C
                      --------------------
                        February 2, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11133
                                -2-

     Darris D. Teel, Texas state prisoner #656908, appeals the

dismissal of certain defendants and the jury verdict for the

remaining defendants in his civil rights suit filed pursuant to

42 U.S.C. § 1983.   Teel’s argument that the defendants were not

entitled to qualified immunity on his claim that they used

excessive use of force is moot because the magistrate judge

denied them qualified immunity.   Nor has Teel shown that the

evidence was insufficient to support the jury’s verdict.     See

United States ex rel. Wallace v. Flintco, Inc., 143 F.3d 955, 960

(5th Cir. 1998).

     Teel argues that the magistrate judge erred when she

dismissed his claim that he was denied access to the courts.

Teel’s claim fails because he has not demonstrated an actual

injury as a litigant.   Chriceol v. Phillips, 169 F.3d 313, 317

(5th Cir. 1999).

     Teel’s argument that the second magistrate judge should not

have denied his motion to amend his complaint lacks a factual

basis because, contrary to Teel’s assertion, the first magistrate

judge never granted his motion, and Teel offer no other reason

that this court should find an abuse of discretion.   See Baker v.

Putnal, 75 F.3d 190, 196 (5th Cir. 1996).

     Teel’s argument that the magistrate judge erred when she

denied his motion for a default judgment against the defendants

for their failure to respond to the magistrate judge’s order that

they answer Teel’s motion to amend his complaint fails because

the magistrate judge had already denied his motion to amend when

he filed his motion for a default judgment.
                           No. 99-11133
                                -3-

     Teel argues that the magistrate judge erred when she denied

certain discovery requests.    Because Teel does not state how the

discovery would have changed the outcome of his case, he fails to

show that the magistrate judge abused her discretion in denying

his motion.   See Feist v. Jefferson County Comm'rs Court, 778
F.2d 250, 252 (5th Cir. 1985).

     Teel argues that the magistrate judge abused her discretion

when she denied his motion for the appointment of counsel.      Teel

fails to show exceptional circumstances or an inability to

present his case so as to warrant the appointment of counsel.

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     Teel argues that he is entitled to a reversal because he did

not know prior to the start of trial that he did not have all the

documentary evidence that he needed to present his case.    Teel

fails to identify the evidence that he was lacking or the

witnesses that he needed at trial to show that the magistrate

judge abused her discretion.     Gibbs v. King, 779 F.2d 1040, 1047

(5th Cir. 1986).

     Last, Teel argues that the magistrate judge’s instructions

to the jury were improper because she did not explain adequately

the criteria to satisfy standing, as set forth in Article III of

the United States Constitution.    This argument is factually

frivolous because Teel’s standing to bring the instant suit was

never at issue.

     AFFIRMED.